Case 1:16-cv-09517-LAK-KHP Document 139-4 Filed 11/01/18 Page 1 of 3




                  Exhibit D
                 Case 1:16-cv-09517-LAK-KHP Document 139-4 Filed 11/01/18 Page 2 of 3




                                                     underberg & kessler rlp



                                                                                             PAUL F. KENEALLY, PARTNER
                                                                                             (s8s) 2s8-2882
                                                                                             pkeneally@underbergkessler,com




                                                          October 26,2018




             VIA EMAIL AND FIRST.CLASS MAIL

            Brian C. Brook, Esq.
            Clinton Brook & Peed
            101 Hudson Street, Suite 2100
            Jersey City, NJ 07302

                      Re:      Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al
                               Civ. Action No.: 16-cv-9517

            Dear Brian:

                     This letter is in further response to the October 10, 2018 request of Audrey Hays to call a
             special meeting of the shareholders of Eber Bros. & Co., Inc. ("Eber Bros.").

                    The Secretary of Eber Bros. has advised me that she has reviewed Ms. Hays' request and
            has determined that it is deficient in a number of respects and cannot serve as a valid request for a
            special meeting,

                      First, Ms. Hays is not a shareholder of record of Eber Bros

                     Second, even if Ms. Hays were a shareholder of record, she would not own one-third of
             the outstanding shares of Eber Bros. Her request purports to be made on behalf of Ms. Stein and
             Mr. Kleeberg as well, but the Secretary has not received any documentation from Ms. Stein and
             Mr. Kleeberg showing that Ms. Hays is authorized to make the request on their behalf.

                    Third, the purposes of the requested special meeting cited by Ms. Hays are, in each case,
             overly vague and do not specifically describe what shareholder action is intended to be proposed
             at a special meeting.




300 Bausch & Lomb Place, Rochester, NY 14604       www.   un   de rberg kessler. com   Additional Offices
         585-258-2800 psorue 585-258-2821 rax                                          Buffalo, Canandaigua and Geneseo, NY
      Case 1:16-cv-09517-LAK-KHP Document 139-4 Filed 11/01/18 Page 3 of 3




Brian C. Brook, Esq
October 26, 2018
                                           m
                                        underberg & kessler lrp


Page 2



         Please note that Eber Bros. has no business operations and no assets other than the stock
of Eber Bros. Wine and Liquor Corporation. Lester Eber and Wendy Eber are the directors of
Eber Bros. The officers are Lester Eber, President, and Wendy Eber, Secretary. Also, please note
that Eber Bros. does not have Directors and Officers insurance. As a result, if any of your clients
were to become a director of Eber Bros., there would be no insurance coverage to protect your
client from potential liability for any of their acts or omissions as a director.




                                         Paul

PFK/ddd

cc:      Daryoush Behbood, Esq. (via email)
         Robert Calihan, Esq. (via email)
         Michael J. Adams, Esq. (via email)
